IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


MIDFIRST BANK                          : No. 716 MAL 2014
                                       :
                                       : Petition for Allowance of Appeal from the
             v.                        : Order of the Superior Court
                                       :
                                       :
JEFFREY A. STACEY AND LISA RENE        :
STACEY A/K/A LISA R. STACEY            :
                                       :
                                       :
PETITION OF: LISA RENE STACEY          :


                                    ORDER


PER CURIAM

     AND NOW, this 28th day of January, 2015, the Petition for Allowance of Appeal

is DENIED.